Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following reference multiple characters have been used to designate the same part:
"116" and “120” have both been used to designate “second arm region”
“240”, “122”, and “142” have all been used to designate “first side”
“250”, “124”, and “144” have all be used to designate “second side”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following reference character has been used to designate multiple parts:
“120” has been used to designate both “second arm region” and “second fastener” 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“101” designating “main body” is not found in the Drawings
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 5, l. 25: “coupled” should read “couples”
Appropriate correction is required.
Claim Objections
Claim 20 is objected to because of the following informalities:
 Line 2 – “comprises first fastener” should read, “comprises a first fastener”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 -20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, the recitation of the limitation, “comprises an animal, an animal face” is indefinite. There could be endless possibilities as to what an animal or an animal face could be, and one would not know what would or would not be considered an animal or an animal face. Therein the metes and bounds of the claim are indefinite.
Regarding independent Claim 17, the recitation of the limitation, “comprises an animal, an animal face” is indefinite. There could be endless possibilities as to what an animal or an animal face could be, and one would not know what would or would not be considered an animal or an animal face. Therein the metes and bounds of the claim are indefinite.
Dependent claims are rejected as depending from a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 and 17 (and Claims 16 and 18-20 at least for depending from a rejected claim) are rejected under 35 U.S.C. 101 because they are being directed towards positively claiming an animal or living organism.
Regarding Claim 15, the recitation of the limitation, “an animal, an animal face” appears to positively claim an animal and/or an animal face. To correct this, the addition of language such as “configured to/for” or “adapted to/for” should proceed the recitation of the limitation to avoid inadvertently positively claiming the animal or the animal face.
Regarding independent Claim 17, the recitation of the limitation, “an animal, an animal face” appears to positively claim an animal and/or an animal face. To correct this, the addition of language such as “configured to/for” or “adapted to/for” should proceed the recitation of the limitation to avoid inadvertently positively claiming the animal or the animal face.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by Isler US 20110088136 A1 (herein after Isler).
Regarding independent Claim 1, Isler discloses a wearable infant sleep apparatus (Isler ¶0001) comprising: a main body (Isler ¶0015, #10) configured to be worn on the person of an infant (Isler ¶0001) comprising: a plurality of fasteners (Isler ¶0004, Isler Annotated Fig. 1) comprising a first fastener set (Isler ¶0021; Isler Annotated Fig. 1) and a second fastener set (Isler ¶0021; Isler Annotated Fig. 1); a first side (Isler ¶0004; also see Isler Annotated Fig. 1 designating “First Side”); a second side positioned opposite the first side (Isler ¶0004; also see Isler Annotated Fig. 1 designating “Second Side”); a first side fastener (Isler ¶0019, #58A) affixed to the first side (Isler ¶0019); a second side fastener (Isler ¶0019, #56B) affixed to the second side (Isler ¶0019); an open state (Isler ¶0021, and Fig. 1 where #56A and #56B are in an open state) wherein the first side fastener (Isler ¶0019, #56B), the second side fastener (Isler ¶0019, #56A), and the plurality of fasteners (Isler ¶0018, Isler Annotated Fig. 1) are each unfastened (Isler ¶0019 and ¶0021, Fig. 1); a closed state (Isler Fig. 4) wherein the first side fastener (Isler ¶0019, #56B), the second side fastener (Isler ¶0019, #56A), and the plurality of fasteners (Isler ¶0021, Isler Annotated Fig. 1) are each fastened (Isler ¶0019 and 0021, Fig. 1); wherein the closed state (Isler Fig. 4) comprises: a neck opening (Isler ¶0016, #16) positioned adjacent to the plurality of fasteners (Isler Annotated Fig. 1); a first arm opening (Isler ¶0016, #18) positioned adjacent to the first fastener set (Isler ¶0021, Isler Annotated Fig. 1) and the first side fastener (Isler ¶0019, #56B); a second arm opening (Isler ¶0016, #20) positioned adjacent to a second fastener set (Isler ¶0021, Isler Annotated Fig. 1) and the second side fastener (Isler ¶0019, #56A); wherein the first arm opening (Isler ¶0016, #18) is positioned opposite the second arm opening (Isler ¶0016, #20); the main body (Isler ¶0015, #10) is configured to receive the infant in the open state only (Isler ¶0021 begins the discussion of the “robing operation”); and the main body (Isler ¶0015, #10) comprises a fabric (Isler ¶0015).
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Isler discloses the structure of the infant sleeping apparatus, there would be a reasonable expectation for the infant sleeping apparatus to perform such functions as explained after each functional limitation. In the immediate case, it would be expected that the infant sleep apparatus only be capable of being put on when in the open state. It is well-known in the art that infant sleep garments must be well-fitting and secure on the infant when closed, therefore irremovable by the infant so as to not pose a suffocation or strangulation hazard to them, and thus it would not make sense for the apparatus to be capable of being put on the infant when in the closed state. It is further well-known that garments are designed to be put on in their open state.

    PNG
    media_image1.png
    938
    922
    media_image1.png
    Greyscale

Regarding Claim 2, Isler discloses the wearable infant sleep apparatus (Isler ¶0001) of claim 1, wherein the main body (Isler ¶0015, #10) unfolds into a first segment (Isler ¶0021, Fig. 1, #34) and a second segment (Isler ¶0021, #32) when in the open state; and the first segment (Isler ¶0021, Fig. 1, #34) is positioned adjacent to the second segment (Isler ¶0021, Fig. 1, #32).
Regarding Claim 3, Isler discloses the wearable infant sleep apparatus (Isler ¶0001) of claim 2, wherein in the open state (Isler ¶0021, and Fig. 1 where #56A and #56B are in an open state), the first segment (Isler ¶0021, Fig. 1, #34) comprises: a first neck region (Isler Annotated Fig. 2) positioned opposite the second segment (Isler ¶0021, Fig. 1, #32); a first arm region (Isler Annotated Fig. 2) positioned adjacent to the first neck region (Isler Annotated Fig. 2); and a second arm region (Isler Annotated Fig. 2) positioned adjacent to the first neck region (Isler Annotated Fig. 2) and opposite the first arm region (Isler Annotated Fig. 2).

    PNG
    media_image2.png
    770
    776
    media_image2.png
    Greyscale

Regarding Claim 4, Isler discloses the wearable infant sleep apparatus (Isler ¶0001) of claim 3, wherein in the open state (Isler ¶0021, and Fig. 1 where #56A and #56B are in an open state), the second segment (Isler ¶0021, Fig. 1, #32) comprises: a second neck region (Isler Annotated Fig. 2) positioned opposite the first segment (Isler ¶0021, Fig. 1, #34); a third arm region (Isler Annotated Fig. 2) positioned adjacent to the second neck region (Isler Annotated Fig. 2); and a fourth arm region (Isler Annotated Fig. 2) positioned adjacent to the second neck region (Isler Annotated Fig. 2) and opposite the third arm region (Isler Annotated Fig. 2).
Regarding Claim 5, Isler discloses the wearable infant sleep apparatus (Isler ¶0001) of claim 4, wherein the neck opening (Isler Annotated Fig. 1) comprises the first neck region (Isler Annotated Fig. 2) and the second neck region (Isler Annotated Fig. 2); the first neck region (Isler Annotated Fig. 2) is positioned adjacent to the second neck region (Isler Annotated Fig. 2); the first arm opening (Isler ¶0016, #18) comprises the first arm region (Isler Annotated Fig. 2) and the third arm region (Isler Annotated Fig. 2); the first arm region (Isler Annotated Fig. 2) is positioned adjacent to the third arm region (Isler Annotated Fig. 2); the second arm opening (Isler ¶0016, #20) comprises the second arm region (Isler Annotated Fig. 2) and the fourth arm region (Isler Annotated Fig. 2); and the second arm region (Isler Annotated Fig. 2) is positioned adjacent to the fourth arm region (Isler Annotated Fig. 2).
Regarding Claim 6, Isler discloses the wearable infant sleep apparatus (Isler ¶0019) of claim 5, wherein the first segment (Isler ¶0021, Fig. 1, #34) comprises: a first fastener (Isler ¶0023, #58A); a second fastener (Isler ¶0023, #60A); the first fastener (Isler ¶0023, #58A) is included in the first fastener set (Isler Annotated Fig. 1); adjacent to the first arm region (Isler Annotated Fig. 2) and the first neck region (Isler Annotated Fig. 2); the second fastener (Isler ¶0023, #60A) is included in the second fastener set (Isler Annotated Fig. 1); and positioned at the end of the first segment (Isler Fig. 1, #34) adjacent to the second arm region (Isler Annotated Fig. 2) and the first neck region (Isler Annotated Fig. 2).
Regarding Claim 7, Isler discloses the wearable infant sleep apparatus (Isler ¶0001) of claim 6, wherein the second segment (Isler Fig. 1, #32) comprises: a third fastener (Isler Fig. 1, where 58A is two fasteners thereby one fastener being the first fastener and the other being the third fastener, also see ¶0023); a fourth fastener (Isler Fig. 1, where 60A is two fasteners thereby one fastener being the second fastener and the other being the fourth fastener, also see ¶0023); the third fastener (Isler Fig. 1) is included in the first fasteners set (Isler Annotated Fig. 1); positioned adjacent to the third arm region (Isler Annotated Fig. 2) and the second neck region (Isler Annotated Fig. 2); the fourth fastener (Isler Fig. 1) is included in the second fasteners set (Isler Annotated Fig. 1); and positioned adjacent to the fourth arm region (Isler Annotated Fig. 2) and the second neck region (Isler Annotated Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being as being obvious over Isler US 20110088136 A1 in view of Gangan et al. US 9572376 B2 (herein after Gangan).
Regarding Claim 8, Isler discloses all of the limitations as discussed above on the infant sleep apparatus (Isler ¶0001) of claim 7.
Isler is silent on wherein the second segment comprises a load component configured to provide tactile input; and the load component is graspable and weighted.
Gangan teaches the wearable infant sleep apparatus of claim 7, wherein the second segment (Gangan Col. 3, l. 62, #120-3) comprises a load component (Gangan Col. 3, l. 663-64, #130-3) configured to provide tactile input (Gangan Col. 2, l. 13-27, “the pressure accessory can convey a similar perception to the infant”); and the load component is graspable (Gangan Col. 2, l. 13-27, “The pressure accessories therefore form enlarged and heavier protrusions from the otherwise planar surface of the textile base and these protrusions engage the infant”) and weighted (Gangan Col. 5, l. 36-64).
Both Isler and Gangan teach analogous inventions in the art of soothing sleep garments for infants. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Isler with the teachings of Gangan such that the second segment of Isler, which goes over the chest of the infant, would contain a load component to provide a pressure or weighted sensation thus soothing an infant.
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Isler and Gangan disclose the structures of the infant sleeping apparatus, there would be a reasonable expectation for the infant sleeping apparatus to perform such functions as explained after each functional limitation. In the immediate case, it would be expected that the infant sleep apparatus would be capable of providing tactile sensation and be graspable. Anything an infant touches provides a source of tactile sensation, this includes the cloth of a garment. It also follows that the garment of both Isler and Gangan is graspable by the nature of it being within the infant’s reach (by being on its body, especially near the chest) and if the infant has the capacity to do so, it will grab the garment and thus the load component would provide tactile input.
Regarding Claim 9, as best can be understood, the modified device of Isler teaches all of the limitations as discussed above. Further it is taught by Isler the wearable infant sleep apparatus (Isler ¶0001) of claim 8, wherein the first side fastener (Isler ¶0019, #56A) is configured to reversibly couple a first side (Isler Fig. 1) of the first segment (Isler Fig. 1, #34) to a first side (Isler Fig. 1) of the second segment (Isler Fig. 1, #32) when the main body (Isler ¶0015, #10) is in the closed state (Isler ¶0019, Fig. 4).
Regarding Claim 10, as best can be understood, the modified device of Isler teaches all of the limitations as discussed above. Further it is taught by Isler the wearable infant sleep apparatus (Isler ¶0001) of claim 9, wherein the second side fastener (Isler ¶0019, #56B) is configured to reversibly couple a second side (Isler Fig. 1) of the first segment (Isler Fig. 1, #34) to a second side (Isler Fig. 1) of the second segment (Isler Fig. 1, #32) when the main body (Isler ¶0015, #10) is in the closed state.
Regarding Claim 11, as best can be understood, the modified device of Isler teaches all of the limitations as discussed above. Further it is taught by Isler the wearable infant sleep apparatus (Isler ¶0001) of claim 10, wherein the first arm opening (Isler ¶0021, #18) is configured to be oriented around a first arm of the infant (Isler ¶0021) when the main body (Isler ¶0015, #10) is in the closed state.
Regarding Claim 12, as best can be understood, the modified device of Isler teaches all of the limitations as discussed above. Further it is taught by Isler the wearable infant sleep apparatus (Isler ¶0001) of claim 11, wherein the second arm opening (Isler ¶0021, #20) is configured to be oriented around a second arm of the infant (Isler ¶0021) when the main body (Isler ¶0015, #10) is in the closed state.
Regarding Claim 13, as best can be understood, the modified device of Isler teaches all of the limitations as discussed above on the wearable infant sleep apparatus (Isler ¶0001) of claim 12.
Isler is silent on wherein the load component comprises a polymer or a metal.
Gangan teaches an infant sleeping garment wherein the load component (Gangan Col. 3, l. 663-64, #130-3) comprises a polymer or a metal (Gangan, Col. 5, l. 44-50).
Both Isler and Gangan teach analogous inventions in the art of soothing sleep garments for infants. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify Isler with the teachings of Gangan such that the load component would be filled with polymer beads or metal to provide extra weight to the garment’s load component. Gangan teaches, “the weighting material may include any suitable material adapted to conform to a shape of the flap wrapped around the infant,” and that this material could include, “poly beads, Styrofoam beads, hypoallergenic material, and/or various organic materials such as walnut shells or buckwheat.” (Gangan Col. 5, l. 27-34) The use of polymer beads in the modified device of Isler would allow the load component to have a heaviness to it for soothing the infant as well as allow it to conform to a rounded or customized shape (such as a 3D animal or toy) desired for aesthetic reasons. 

Regarding Claim 14, as best can be understood, the modified device of Isler teaches all of the limitations as discussed above on the wearable infant sleep apparatus (Isler ¶0001) of claim 13.
Isler is silent on wherein the load component is a three-dimensional structure comprising pellets, discs, and/or beads.
Gangan teaches the wearable infant sleep apparatus of claim 13, wherein the load component (Gangan Col. 3, l. 63-64, #130-3) is a three-dimensional structure (Gangan Col. 2, l. 13-23, “The pressure accessories therefore form enlarged and heavier protrusions from the otherwise planar surface of the textile base”) comprising pellets, discs, and/or beads (Gangan, Col. 3, l. 13-23).
Both Isler and Gangan teach analogous inventions in the art of soothing sleep garments for infants. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify Isler with the teachings of Gangan such that the load component would be filled with pellets or beads and thus become three-dimensional. Gangan teaches, “a blanket base having pressure accessories in the form of weighted pockets or padded regions having a mass or bulk greater than the surrounding blanket” (Gangan Col. 2, l. 1-25) and this increase in the volume of the protrusions would mimic a caregiver’s arm or hand and provide a gentle heaviness which would then soothe the infant.   
Regarding Claim 15, as best can be understood, the modified device of Isler teaches all of the limitations as discussed above on the wearable infant sleep apparatus (Isler ¶0001) of claim 14.
Isler is silent on wherein the load component comprises an animal, an animal face, a cartoon character, or a toy.
Gangan teaches wherein the load component comprises an animal, an animal face, a cartoon character, or a toy (Gangan Fig. 6, #130-3 where the load component is in the shape of a cartoon or otherwise animated character).
Both Isler and Gangan teach analogous inventions in the art of soothing sleep garments for infants. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify Isler with the teachings of Gangan such that the load component would be shaped like a cartoon character. It is well-known in the art that cartoon, animated, or otherstylized characters are commonly utilized on infant and children’s garments to elicit joy and a sense of calm. It would not be unexpected for the load component of Gangan on the modified device of Isler to be shaped as something pleasing to a child’s eye.
Claims 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being as being obvious over Isler US 20110088136 A1 in view of Gangan et al. US 9572376 B2 further modified by Field et al. US 20070028382 A1 (herein after Field)
Regarding Claim 16, as best can be understood, the modified device of Isler teaches all of the limitations as discussed above on the wearable infant sleep apparatus (Isler ¶0001) of claim 15.
Isler and Gangan are silent on wherein the load component is 30-60 grams.
Field teaches a weighted baby blanket wherein the load component (Field Fig. 1, #12) is 30-60 grams (Field ¶0021).
Isler, Gangan, and Field all teach analogous inventions in the art of sleep apparatuses for infants. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify the teachings of Isler and Gangan with the teachings of Field such that the load component would weigh between 30-60 grams. Field teaches the weight component within the blanket can range from 5 to 250 grams (Field ¶0021). It is noted that Applicant has not stated nor provided evidence of any criticality, unexpected result, change in function, or unpredictability/synergy with respect to this choice of weight in the load component. It appears the device of Gangan would work equally as well having used the weights within the range of Field, 5 to 250 grams, inside of the load component such that the load component would provide a sense of pressure or heaviness to the infant and thereby stimulate a soothing reaction.
Regarding independent Claim 17, as best can be understood, Isler teaches a wearable infant sleep apparatus (Isler ¶0001) comprising: a main body (Isler ¶0015, #10) configured to be worn on the person of an infant (Isler ¶0001) comprising a plurality of fasteners (Isler ¶0004, Isler Annotated Fig. 1) comprising a first fastener set (Isler ¶0021; Isler Annotated Fig. 1) and a second fastener set (Isler ¶0021; Isler Annotated Fig. 1), a first side (Isler ¶0004; also see Isler Annotated Fig. 1 designating “First Side”); a second side positioned opposite the first side (Isler ¶0004; also see Isler Annotated Fig. 1 designating “Second Side”), a first side fastener (Isler ¶0019, #58A) affixed to the first side (Isler ¶0019), a second side fastener (Isler ¶0019, #56B) affixed to the second side (Isler ¶0019), an open state (Isler ¶0021, and Fig. 1 where #56A and #56B are in an open state) wherein the first side fastener (Isler ¶0019, #56B), the second side fastener (Isler ¶0019, #56A), and the plurality of fasteners (Isler ¶0018, Isler Annotated Fig. 1) are each unfastened (Isler ¶0019 and ¶0021, Fig. 1), a closed state (Isler Fig. 4) wherein the first side fastener (Isler ¶0019, #56B), the second side fastener (Isler ¶0019, #56A), and the plurality of fasteners (Isler ¶0021, Isler Annotated Fig. 1) are each fastened (Isler ¶0019 and 0021, Fig. 1); wherein the closed state (Isler Fig. 4) comprises a neck opening (Isler ¶0016, #16) positioned adjacent to the plurality of fasteners (Isler Annotated Fig. 1), a first arm opening (Isler ¶0016, #18) positioned adjacent to a first fastener set (Isler ¶0021, Isler Annotated Fig. 1) of the plurality of fasteners (Isler Annotated Fig. 1) and the first side fastener (Isler ¶0019, #56B), a second arm opening (Isler ¶0016, #20) positioned adjacent to a second fastener set (Isler ¶0021; Isler Annotated Fig. 1) of the plurality of fasteners (Isler Annotated Fig. 1) and the second side fastener (Isler ¶0019, #56A); wherein the first arm opening (Isler ¶0016, #18) is positioned opposite the second arm opening (Isler ¶0016, #20); the main body (Isler ¶0015, #10) is configured to receive the infant in the open state only (Isler ¶0021 begins the discussion of the “robing operation”); the main body (Isler ¶0015, #10) comprises a fabric (Isler ¶0015).
Isler is silent on the second segment comprises a load component configured to provide tactile input and the load component is 30-60 grams; the load component comprises one or more of pellets, discs, and beads; the load component is graspable; the load component is a three-dimensional structure; and the load component comprises an animal, an animal face, a cartoon character, or a toy.
Gangan teaches an infant sleeping garment wherein the second segment (Gangan Col. 3, l. 62, #120-3) comprises a load component (Gangan Col. 3, l. 663-64, #130-3) configured to provide tactile input (Gangan Col. 2, l. 13-27, “the pressure accessory can convey a similar perception to the infant”), the load component comprises one or more of pellets, discs, and beads (Gangan, Col. 3, l. 13-23); the load component is graspable (Gangan Col. 2, l. 13-27, “The pressure accessories therefore form enlarged and heavier protrusions from the otherwise planar surface of the textile base and these protrusions engage the infant”); the load component is a three-dimensional structure (Gangan Col. 2, l. 13-23, “The pressure accessories therefore form enlarged and heavier protrusions from the otherwise planar surface of the textile base”); and the load component comprises an animal, an animal face, a cartoon character, or a toy (Gangan Fig. 6, #130-3 where the load component is in the shape of a cartoon or otherwise animated character).
Gangan is silent on the load component is 30-60 grams.
Field teaches a weighted baby blanket wherein the load component (Field Fig. 1, #12) is 30-60 grams (Field ¶0021).
Isler, Gangan, and Field all teach analogous inventions in the art of sleep apparatuses for infants. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify Isler with the teachings of Gangan such that the load component would be filled with pellets or beads and thus become three-dimensional. It is a common method in the art to use pellets or beads to add bulk to hollow fabric objects, particularly for infant garments and toys, to make them three-dimensional for easier grasping by the infant. It would further have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify Isler with the teachings of Gangan such that the load component would be shaped like a cartoon character. It is well-known in the art that cartoon, animated, or otherwise “cutely” stylized characters are commonly utilized on infant and children’s garments to elicit joy and a sense of calm. It would not be unexpected for the load component of Gangan on the modified device of Isler to be shaped as something pleasing to a child’s eye. It would have further have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify the teachings of Isler and Gangan with the teachings of Field such that the load component would weigh between 30-60 grams. Field teaches the weight component within the blanket can range from 5 to 250 grams (Field ¶0021). It is noted that Applicant has not stated nor provided evidence of any criticality, unexpected result, change in function, or unpredictability/synergy with respect to this choice of weight in the load component. It appears the device of Gangan would work equally as well having used the weights within the range of Field, 5 to 250 grams, inside of the load component such that the load component would provide a sense of pressure or heaviness to the infant and thereby stimulate a soothing reaction.
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Isler discloses the structure of the infant sleeping apparatus, there would be a reasonable expectation for the infant sleeping apparatus to perform such functions as explained after each functional limitation. In the immediate case, it would be expected that the infant sleep apparatus only be capable of being put on when in the open state. It is well-known in the art that infant sleep garments must be well-fitting and secure on the infant when closed, therefore irremovable by the infant so as to not pose a suffocation or strangulation hazard to them, and thus it would not make sense for the apparatus to be capable of being put on the infant when in the closed state. It is further well-known that garments are designed to be put on in their open state.
Regarding Claim 18, as best can be understood, the modified device of Isler teaches all of the limitations as discussed above for the wearable infant sleep apparatus (Isler ¶0001) of claim 17.
Isler further teaches wherein in the open state, the main body (Isler ¶0015, #10) unfolds into a first segment (Isler ¶0021, Fig. 1, #34) and a second segment (Isler ¶0021, Fig. 1, #32); and the first segment (Isler ¶0021, Fig. 1, #34) is positioned adjacent to the second segment (Isler ¶0021, Fig. 1, #32).
Regarding Claim 19, as best can be understood, the modified device of Isler teaches all of the limitations as discussed above for the wearable infant sleep apparatus of claim 18.
Isler further teaches wherein in the open state (Isler ¶0021, and Fig. 1 where #56A and #56B are in an open state), the first segment (Isler ¶0021, Fig. 1, #34) comprises: a first neck region (Isler Annotated Fig. 2) positioned opposite the second segment (Isler ¶0021, Fig. 1, #32); a first arm region (Isler Annotated Fig. 2) positioned adjacent to the first neck region (Isler Annotated Fig. 2); and a second arm region (Isler Annotated Fig. 2) positioned adjacent to the first neck region (Isler Annotated Fig. 2) and opposite the first arm region (Isler Annotated Fig. 2); in the open state (Isler ¶0021, and Fig. 1 where #56A and #56B are in an open state), the second segment (Isler ¶0021, Fig. 1, #32) comprises: a second neck region (Isler Annotated Fig. 2) positioned opposite the first segment (Isler ¶0021, Fig. 1, #34); a third arm region (Isler Annotated Fig. 2) positioned adjacent to the second neck region (Isler Annotated Fig. 2); and a fourth arm region (Isler Annotated Fig. 2) positioned adjacent to the second neck region (Isler Annotated Fig. 2) and opposite the third arm region (Isler Annotated Fig. 2); the neck opening (Isler Annotated Fig. 1) comprises the first neck region (Isler Annotated Fig. 2) and the second neck region (Isler Annotated Fig. 2); the first neck region (Isler Annotated Fig. 2) is positioned adjacent to the second neck region (Isler Annotated Fig. 2); the first arm opening (Isler ¶0016, #18) comprises the first arm region (Isler Annotated Fig. 2) and the third arm region (Isler Annotated Fig. 2); the first arm region (Isler Annotated Fig. 2) is positioned adjacent to the third arm region (Isler Annotated Fig. 2); the second arm opening (Isler ¶0016, #18) comprises the second arm region (Isler Annotated Fig. 2) and the fourth arm region (Isler Annotated Fig. 2); and the second arm region (Isler Annotated Fig. 2) is positioned adjacent to the fourth arm region (Isler Annotated Fig. 2).
Regarding Claim 20, as best can be understood, the modified device of Isler teaches all of the limitations as discussed above for the wearable infant sleep apparatus of claim 19.
Isler further teaches wherein the first segment (Isler ¶0021, Fig. 1, #34) comprises first fastener (Isler ¶0023, #58A) and a second fastener (Isler ¶0023, #60A); the second segment (Isler ¶0021, Fig. 1, #32) comprises a third fastener (Isler Fig. 1, where 58A is two fasteners thereby one fastener being the first fastener and the other being the third fastener, also see ¶0023) and a fourth fastener (Isler Fig. 1, where 60A is two fasteners thereby one fastener being the second fastener and the other being the fourth fastener, also see ¶0023); the first fastener (Isler ¶0023, #58A) is included in the first fastener set (Isler Annotated Fig. 1); adjacent to the first arm region (Isler Annotated Fig. 2) and the first neck region (Isler Annotated Fig. 2); the second fastener (Isler ¶0023, #60A) is included in the second fastener set (Isler Annotated Fig. 1); and positioned at the end of the first segment (Isler Fig. 1, #34) adjacent to the second arm region (Isler Annotated Fig. 2) and the first neck region (Isler Annotated Fig. 2); the third fastener (Isler Fig. 1, ¶0023) is included in the first fasteners set (Isler Annotated Fig. 1); positioned adjacent to the third arm region (Isler Annotated Fig. 2) and the second neck region (Isler Annotated Fig. 2); the fourth fastener (Isler Fig. 1, ¶0023) is included in the second fasteners set (Isler Annotated Fig. 1); and positioned adjacent to the fourth arm region (Isler Annotated Fig. 2) and the second neck region (Isler Annotated Fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chopak US 20120151654 A1 teaches a multi-slider zippered wearable swaddle sack
Adani US 9516902 B1 teaches an infant sleep sack
Andrew US 20140275742 A1 teaches an infant sleep bag with soothing devices
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is 571-272-6804.  The examiner can normally be reached on Mon-Fri : 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732